Name: Commission Regulation (EU) 2016/1004 of 22 June 2016 amending Regulation (EC) No 661/2009 of the European Parliament and of the Council (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  organisation of transport;  technology and technical regulations;  European Union law;  mechanical engineering
 Date Published: nan

 23.6.2016 EN Official Journal of the European Union L 165/1 COMMISSION REGULATION (EU) 2016/1004 of 22 June 2016 amending Regulation (EC) No 661/2009 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (1), and in particular Article 39(2) thereof, Having regard to Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (2), and in particular Article 14(1)(a) and (f) thereof, Whereas: (1) Annex IV to Regulation (EC) No 661/2009 lists the UNECE regulations annexed to the Revised 1958 Agreement (3) which apply on a compulsory basis. This list should be updated to reflect the application at EU level of new requirements in the respective UNECE regulations. (2) In accordance with Article 13(14) of Regulation (EC) No 661/2009, the Appendix to its Annex IV lists the repealed Directives under which type-approvals granted before 1 November 2012 should continue to be valid unless new requirements become applicable. As new requirements become applicable at EU level with the update of Annex IV, it is also necessary to update the Appendix to Annex IV to the regulation. (3) Since the new requirements of UNECE Regulations No 107 and 118 will require manufacturers to adapt their vehicles, sufficient time should be provided for the application of those requirements. (4) The measures provided for in this Regulation are in accordance with the opinion of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 661/2009 is amended in accordance with the Annex to this Regulation. Article 2 With effect from 1 July 2016, national authorities shall, on grounds relating to indirect vision, consider the certificates of conformity of new vehicles of categories N2 and N3 approved to Directive 2003/97/EC of the European Parliament and of the Council (4) to be no longer valid for the purposes of Article 26 of Directive 2007/46/EC, and shall prohibit the registration, sale and entry into service of such vehicles. Article 3 With effect from 1 July 2016, national authorities shall, on grounds relating to their general construction, consider the certificates of conformity of new vehicles of categories M2 and M3 to be no longer valid for the purposes of Article 26 of Directive 2007/46/EC, and shall prohibit the registration, sale and entry into service of such vehicles where they do not comply with the provisions of UNECE Regulation No 107 as amended by the 05 series of amendments. Article 4 With effect from 1 July 2016, national authorities shall, on grounds relating to the burning behaviour and/or the capability to repel fuel or lubricant of materials used in the construction, consider the certificates of conformity of new vehicles of category M3 Classes II and III to be no longer valid for the purposes of Article 26 of Directive 2007/46/EC, and shall prohibit the registration, sale and entry into service of such vehicles where they do not comply with the provisions of UNECE Regulation No 118 as amended by the 01 series of amendments. Article 5 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 263, 9.10.2007, p. 1. (2) OJ L 200, 31.7.2009, p. 1. (3) Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (OJ L 346, 17.12.1997, p. 78). (4) Directive 2003/97/EC of the European Parliament and of the Council of 10 November 2003 on the approximation of the laws of the Member States relating to the type-approval of devices for indirect vision and of vehicles equipped with these devices, amending Directive 70/156/EEC and repealing Directive 71/127/EEC (OJ L 25, 29.1.2004, p. 1). ANNEX Amendments to Regulation (EC) No 661/2009 Annex IV to Regulation (EC) No 661/2009 is amended as follows: (1) in the table, the rows for UNECE Regulations Nos 13, 13-H, 14, 16, 58, 95, 100, 107, 110, 118 and 121 are replaced by the following: 13 Braking of vehicles and trailers Supplement 13 to the 11 series of amendments OJ L 42, 18.2.2016, p. 1 M2, M3, N, O (b) 13-H Braking of passenger cars Supplement 16 to the original version of the Regulation OJ L 335, 22.12.2015, p. 1 M1, N1 (c) 14 Safety-belt anchorages, ISOFIX anchorages systems and ISOFIX top tether anchorages Supplement 5 to the 07 series of amendments OJ L 218, 19.8.2015, p. 27 M, N 16 Safety-belts, restraint systems, child restraint systems and ISOFIX child restraint systems Supplement 5 to the 06 series of amendments OJ L 304, 20.11.2015, p. 1 M, N (d) 58 Rear underrun protective devices (RUPDs) and their installation; Rear underrun protection (RUP) Supplement 3 to the 02 series of amendments OJ L 89, 27.3.2013, p. 34 M, N, O 95 Protection of occupants in the event of a lateral collision Supplement 4 to the 03 series of amendments OJ L 183, 10.7.2015, p. 91 M1, N1 100 Electric safety Supplement 1 to the 02 series of amendments OJ L 87, 31.3.2015, p. 1 M, N 107 M2 and M3 vehicles Supplement 1 to the 06 series of amendments OJ L 153, 18.6.2015, p. 1 M2, M3 110 Specific components for CNG Supplement 2 to 01 series of amendments OJ L 166, 30.6.2015, p. 1 M, N 118 Fire resistance of materials used in buses Supplement 1 to the 02 series of amendments OJ L 102, 21.4.2015, p. 67 M3 121 Location and identification of hand controls, tell-tales and indicators 01 series of amendments OJ L 5, 8.1.2016, p. 9 M, N (2) the Appendix is amended as follows: (a) the row for Regulation No 46 is replaced by the following: 46 Devices for indirect vision and their installation Directive 2003/97/EC OJ L 25, 29.1.2004, p. 1. M, N1, component (b) the row for Regulation No 118 is deleted.